Citation Nr: 0826487	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-10 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, veteran's former physician



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service as a Philippine Guerilla and 
Scout from December 1941 to May 1949.  He died in March 1985, 
and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.


FINDING OF FACT

1.  The immediate causes of the veteran's death included 
hypertensive heart disease and coronary artery disease with a 
history of a myocardial infarction.  

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

3.  A private physician's medical report includes the 
statement that the veteran was treated for hypertension 
beginning within one year of service; while this medical 
evidence is dated many years after service, when considered 
with the other relevant evidence of record, it places the 
evidence overall in relative equipoise as to whether the 
veteran's hypertension was present and disabling to a 
compensable degree within one year of service.

4.  The veteran's fatal heart disease was causally linked to 
his hypertension. 


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & supp. 2007); 
38 C.F.R. §§ 3.102, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
cause of the veteran's death.  Therefore, no further 
development is needed with respect to this claim.  

Legal Criteria

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
arteriosclerosis or a cardiovascular-renal disease, including 
hypertension, if manifested to the required degree within one 
year following the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 
3.309.

For service connection for a particular disability to be 
granted the evidence must establish that the veteran had such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(b), (c).

Analysis

The appellant in this case is the widow of a veteran of the 
Philippine Scouts and Recognized Guerillas, who served from 
1941 to 1949, with documented service under U.S. command at 
various points.  The veteran died in 1985 due to 
cardiovascular diseases, to include hypertensive heart 
disease and atherosclerotic (coronary artery) heart disease 
with a history of hypertension.  The veteran was not service-
connected for any disorder during his lifetime.  

Upon review of the record, it is noted that the service 
medical records are absent.  Inquiry was made to the National 
Personnel Records Center (NPRC) as to the potential 
whereabouts of these records and it was indicated that had 
the NPRC had possession of the records, they would have been 
in a location heavily damaged by the 1973 fire at that 
facility.  The Board notes that in such situations, there is 
a heightened obligation to explain findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). 

With the heightened duty in mind, the Board notes that the 
appellant has submitted several opinions of private 
physicians which show treatment for cardiovascular diseases 
within several years of service.  Of note is the testimony of 
one particular physician, E.G.P., M.D. (initials used to 
protect privacy), who was also a friend to the veteran and 
knew him immediately after service separation.  This 
physician, who is no longer in practice, stated that the 
veteran was diagnosed with and treated for hypertension and 
cardiac problems in 1949, and that he was seen sporadically 
until the mid 1950s, when the condition grew too severe to be 
controlled by the medications available.  The physician 
stated that his medical practice was rural in nature and not 
well-equipped to handle the veteran's cardiac difficulties.  
A second private physician, S.M.L., M.D., submitted a letter 
on the appellant's behalf, stating that he took over the care 
of the veteran in 1954, and that he had diagnosed him with 
hypertension and lung diseases.  This latter doctor provided 
a rationale linking, in pertinent part, the veteran's 
hypertension to his fatal heart disease.  This physician also 
included a transcription of the veteran's treatment for 
cardiovascular diseases during the 1970s and 1980s.  

The RO determined that the opinions of these physicians were 
not adequate to establish a nexus between any of the 
veteran's causes of death and his service, as they were 
either based on subjective history or unsubstantiated recall 
of past events.  The RO also indicated that there was 
conflicting evidence on the question of the onset of the 
veteran's hypertension.  The Board, however, finds that Dr. 
E.G.P.'s opinion cannot be dismissed on such bases.  In a 
direct and unequivocal statement, this physician reported 
that he treated the veteran during the years immediately 
after service and during that time he diagnosed the veteran 
with and treated him for essential hypertension.  Dr. E.G.P 
added quite plausibly that he had destroyed the records of 
this treatment, as they are over 60 years old and he is no 
longer in practice.  As pointed out by the RO, it is true 
that the hospital records and the treatment records from the 
second physician do not include a history of hypertension 
beginning as far back as 1949, these records do not rule out 
such an onset date.  The hospital records focus on the 
veteran's heart and lung diseases that he was treated for 
during that time; they do not, in the Board view contradict 
Dr. E.G.P.'s medical statement dating the veteran's 
hypertension to 1949.  

Despite there being no medical record of the treatment, a 
competent medical authority has relayed his personal 
knowledge of the veteran having hypertension requiring 
treatment within a year of discharge from service.  Both 
private physicians who entered opinions included their 
respective license numbers, and the RO did not question that 
either physician is fully credentialed to practice medicine 
in the Philippines or to provide competent medical testimony.  

In summation, a private physician's medical report includes 
the statement that the veteran was treated for hypertension 
beginning within one year of service.  While this medical 
evidence is dated many years after service, when considered 
with the other relevant evidence of record, it places the 
evidence overall in relative equipoise as to whether the 
veteran's hypertension was present and disabling to a 
compensable degree within one year of service.  The medical 
evidence and the applicable law link the veteran's 
hypertension to his fatal heart disease.  Accordingly, and 
with application of the doctrine of reasonable doubt, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.312.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


